J-S63039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ISAAC HINERMAN

                            Appellant                 No. 578 MDA 2014


            Appeal from the Judgment of Sentence October 30, 2013
               in the Court of Common Pleas of Lebanon County
              Criminal Division at Nos.: CP-38-CR-0000930-2013;
                            CP-38-CR-0000965-2012


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 24, 2015

        Appellant, Isaac Hinerman, appeals from the judgment of sentence

imposed following a jury conviction of indecent assault, and guilty pleas to

summary harassment, simple assault (two counts) and robbery.1 Appellant

challenges the weight and sufficiency of the evidence for the jury conviction,

and the trial court’s admission of testimony from the victim’s mother about




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 3126(a)(8), 2709(a)(1), 2701(a)(3), and 3701(a)(1)(ii),
respectively. On October 31, 2013, the court amended the sentencing
order, however, the sentence was computed and ran from October 30, 2013.
J-S63039-14



the victim’s mental state. He also claims the sentence was excessive. We

affirm on the basis of the trial court opinion.2

        In its February 28, 2014 opinion accompanying the order denying

Appellant’s post-sentence motion, the trial court fully and correctly sets forth

the relevant facts and procedural history of this case.         (See Trial Court

Opinion, 2/28/14, at 1-4).3 Therefore, we have no reason to restate them

here.

        After his jury conviction, on July 11, 2013, and his guilty pleas, on July

10, 2013 and September 26, 2013, the court sentenced Appellant to an

aggregate term of not less than nine years’ nor more than twenty-two years’

incarceration.    This timely appeal followed the denial of Appellant’s post-

sentence motion.4

        Appellant raises the following issues for our review:


____________________________________________


2
  On April 23, 2014, the court entered its Rule 1925(a) opinion in which it
relied on its February 28, 2014 opinion denying Appellant’s post-sentence
motion. See Pa.R.A.P. 1925. Therefore, we will refer to the February 28,
2014 opinion.
3
  On September 26, 2013, Appellant entered an open guilty plea to robbery.
We note that the trial court properly cited the statute for robbery but
consistently erred in mislabeling the offense as burglary. Appellant does not
challenge the robbery conviction. Therefore, the mislabeling error does not
affect any issues Appellant raises on appeal, the court’s reasoning, or our
disposition.
4
  Pursuant to the trial court’s order, Appellant filed a timely Rule 1925(b)
statement on April 21, 2014. See Pa.R.A.P. 1925.



                                           -2-
J-S63039-14


      I.    Whether [Appellant’s] motion for acquittal should be
      granted because there was not sufficient evidence presented at
      trial to prove beyond a reasonable doubt that at [a]ction
      [n]umber CP-38-CR-965-2012 that [Appellant] was guilty of
      [indecent assault?]

      II.   Whether [Appellant’s] [m]otion for a [n]ew [t]rial should
      be granted because the jury’s verdict was against the weight of
      the evidence and whether the [t]rial [c]ourt’s admission of the
      victim’s mother’s testimony regarding the victim’s mental state
      was error such that [Appellant] was not afforded a fair trial[?]

      III. Whether [Appellant’s] [m]otion for [r]econsideration of
      [s]entence should be granted[?]

(Appellant’s Brief, at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to Appellant’s issues. The trial court properly disposes

of all of the questions presented. (See Trial Ct. Op., at 5-14) (finding that

the trial court properly: (1) determined that evidence viewed in light most

favorable to Commonwealth was sufficient to prove all elements of indecent

assault; (2) admitted testimony of victim’s mother as excited utterance

exception to hearsay rule; (3) rejected challenge to weight of evidence

where victim and other Commonwealth witnesses were credible and jury

verdict did not shock conscience of trial court; and (4) determined sentence

was not excessive where sentence was within Sentencing Guidelines, and

sentencing court reviewed pre-sentence investigation report and found

several aggravating factors, including nature and    violent circumstances of




                                     -3-
J-S63039-14



offenses, and Appellant’s extensive prior record). Accordingly, we affirm on

the basis of the trial court’s opinion (except for the mislabeling error).

      Judgment of sentence affirmed.

      Judge Panella joins the Memorandum.

      Judge Bowes concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                      -4-
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM
Circulated 01/26/2015 09:19 AM